COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ALEJANDRO HERNANDEZ,                            §              No. 08-18-00223-CV

                                Appellant,        §                  Appeal from

  v.                                              §       County Court at Law Number Seven

  VICTOR VAZQUEZ,                                 §                of El Paso, Texas

                                Appellee.         §             (TC # 2017-DCV-0755)



                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF NOVEMBER, 2020.


                                                      JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.